Plaintiff, a pedestrian, was injured in an automobile accident which occurred about 1 o'clock in the afternoon of May 15, 1940, at or near the intersection of Grand River avenue, Vinewood avenue and Grand boulevard in the city of Detroit. She began the present suit, alleging that while crossing Grand River avenue on the green traffic signal and while in the safety zone, she was struck by defendant's Chevrolet truck, which was proceeding in a northwesterly direction on Grand River. She further alleged that defendant was operating his truck in a negligent manner and in violation of certain ordinances of the city of Detroit, including section 38 of ordinance 115-b, which was set forth in her declaration and reads as follows:
"Any person who drives any vehicle or street car upon a highway carelessly and heedlessly in wilful or wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty ofreckless driving and upon conviction shall be punished as provided in section three of this ordinance."
Defendant answered, denying the charge of negligence. He further denied that plaintiff was crossing Grand River avenue on the green traffic signal and that his truck struck her. He alleged that she ran into the side of his truck. The case was tried before a jury, which returned a verdict for defendant on which judgment was entered. Plaintiff's motion for a new trial was denied and she appeals.
Over plaintiff's objection, defendant was permitted to testify that he was not arrested or convicted on a charge of reckless driving in connection with said accident or any other accident. Plaintiff's *Page 42 
only contention on this appeal is that the admission of such testimony was prejudicial and constituted reversible error. On direct examination defendant testified in part:
"Q. * * * Were you arrested or convicted of the charge of reckless driving?
"(Plaintiff's attorney): * * * There is no * * * claim to that, your honor. It is not proper, so there could be any favorable or unfavorable inference derived from that. * * *
"The Court: You may take the answer.
"Q. (Defendant's attorney) * * * Were you arrested or convicted in connection with this accident?
"A. No, sir.
"Q. * * * Or any other accident?
"A. No, sir.
"Q. Were you given a ticket?
"(Plaintiff's attorney): * * * I object to that, your honor please, because Mrs. Pacey could not be bound in any way.
"The Court: It is conceded here that there were no proceedings.
"(Defendant's attorney): * * * Yes.
"(Plaintiff's attorney): * * * No, we don't claim there was any."
It should be noted that the question, "Were you given a ticket?" was not answered and, therefore, does not constitute ground for reversal. In view of the statement by plaintiff's attorney that she did not claim that defendant had been arrested or convicted, it was not reversible error to permit him to give the above-quoted testimony. In other words, it was not prejudicial to permit defendant to testify as to facts admitted by plaintiff.
We are satisfied that the jury reached a just conclusion and that there was no miscarriage of justice. 3 Comp. Laws 1929, § 15518 (Stat. Ann. *Page 43 
§ 27.2618). The judgment for defendant is affirmed, with costs of both courts.
NORTH, BUTZEL, BUSHNELL, SHARPE, and BOYLES, JJ., concurred with STARR, C.J.